DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 December 2021.
Claim Objections
Claim 18 is objected to because of the following informalities:  there is a typographical error in the limitation "the valve head is formed impact extrusion or forging.”  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  there is a typographical error in the limitation "  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites “…a mandrel, which is interested into the cavity…” It is unclear how a mandrel can be interested into a cavity. For further examination purposes, it will be interpreted that the mandrel is inserted into the cavity.
	Claim 16 recites “…a structuring mandrel having a non-cylindrical surface structure…” and it is unclear if this is referring to the previously introduced mandrel and further requiring this mandrel to have a non-cylindrical surface structure or if this limitation is introducing a new structuring mandrel. For further examination purposes it will be interpreted that this limitation reads as “wherein the mandrel has a non-cylindrical surface structure…”
	Claim 16 recites “…and wherein the mandrel is the multiple forming rollers are offset radially and axially…” It is unclear what this limitation is requiring as it seems that the mandrel is the same thing as the multiple forming rollers and therefore it is unclear if they are the same element how they can be offset radially and axially to each other. For further examination purposes it will be interpreted that this limitation reads as “…and wherein the mandrel and the multiple forming rollers are offset radially and axially…”
	Claim 17 recites “…providing the preform comprises…and forming the valve head from the bottom section.” Claim 16 upon which claim 17 depends already has a 
Claim 20 recites the limitation "the blow-shaped semi-finished product" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 18-19 and 21-25 and 27-30 are thus rejected for their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Morii et al. (US 9,302,317 B2) hereinafter Morii in further view of Kerwin et al. (US 2,411,734) hereinafter Kerwin.
Regarding claim 16, Morii teaches a method for producing a valve body of a hollow valve with optimized interior stem geometry (Title; Abstract), comprising the steps:
providing a preform (10) with a valve head (12a) and a tubular wall (11) surrounding a cylindrical cavity (13) (Fig 1A; Col 7, Ln 1-7);
flow forming the tubular wall (11) over a mandrel (52), which is inserted into the cavity (13), to enlarge a length of the tubular wall (11) (Fig 1B; Col 7, Ln 8-15),
wherein multiple forming rollers (51) are used in the flow forming process (Fig 1B; Col 7, Ln 17-21);
and wherein the structuring mandrel (52) and the multiple forming rollers (51) are offset radially and axially to each other during the flow forming process (Fig 1B).
Morii does not explicitly teach the mandrel has a non-cylindrical surface structure.
Kerwin teaches a method for manufacturing a hollow stem valve (Title) and further teaches the preform is flow formed with a mandrel (20) with a non-cylindrical surface structure inserted into a cavity (12) (Fig 2; Col 3, Ln 22-28).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Morii such that the structuring mandrel has a non-cylindrical surface structure as taught by Kerwin to materially strengthen the tubular wall and more efficiently disperse heat throughout the hollow valve (see Kerwin, Col 3, Ln 71-75).
Regarding claim 17, Morii further teaches providing the preform comprises:
Providing a bowl-shaped semi-finished product (10), wherein the semi-finished product has the tubular wall (11) surrounding the cylindrical cavity (13) of the semi-finished product and has a bottom section (12a) (Fig 1A); and
Forming the valve head (12a) from the bottom section (Fig 1A; Col 7, Ln 1-7).
Regarding claim 18, Morii teaches providing the valve head (Col 7, Ln 1-7) but does not explicitly teach the valve head is formed by impact extrusion or forging.
Morii teaches it is known in the art to mold a valve head part by forging (Col 1, Ln 22-23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a known technique of forging a valve head ready for improvement to yield predictable results (see MPEP 2143(D)).
Regarding claim 22, Morii further teaches reducing an outer diameter of the tubular wall (11) without using a mandrel (Fig 1C; Col 7, Ln 44-46).
Regarding claim 23, Morii further teaches the outer diameter of the tubular wall (11) is reduced by swaging or necking (Fig 1C; Col 7, Ln 44-46).
Regarding claim 24, Morii teaches limitations of claim 16 as discussed above but does not explicitly disclose the mandrel has a non-cylindrical surface structure.
Kerwin teaches the non-cylindrical structure of the structuring mandrel (20) is present in the form of grooves (20a, 20b) (Fig 2; Col 3, Ln 24-27).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Morii such that the mandrel 
Regarding claim 25, Morii and Kerwin teach the method of claim 24 above but do not explicitly teach a depth of the grooves increases in an axial direction starting from an end of the structuring mandrel located at the valve head.
However, Kerwin teaches the grooves of the mandrel may have many forms and configurations (Col 5, Ln 13-15). 
Applicant has not disclosed that the depth of the grooves solves any stated problem or is for any particular purposes. Moreover, it appears that the invention would perform equally well with the grooves in a different depth. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the depth of the grooves of the mandrel increase in the axial direction starting from an end of the structuring mandrel located at the valve head because the shape and dimension of the grooves do not appear to provide any unexpected results.
Regarding claims 26 and 29, Morii and Kerwin teach limitations of claim 16 as discussed above but do not explicitly disclose the non-cylindrical surface structure increases the surface of the structuring mandrel by 30% to 100%, compared to a circumferential surface of a circular cylinder with a diameter that is equivalent to an average diameter of the structuring mandrel.
Kerwin teaches the non-cylindrical surface structure can have many forms and configurations (Col 5, Ln 13-15).

Regarding claim 27, Morii and Kerwin teach limitations of claim 16 as discussed above but do not explicitly disclose indentations are embossed into the tubular wall by the non-cylindrical surface structure of the structuring mandrel and extend to a depth corresponding to 10% to 30% of a total wall thickness of the tubular wall.
Kerwin teaches the non-cylindrical surface structure can have many forms and configurations (Col 5, Ln 13-15).
Applicant has not disclosed that the range of the depth of the embossed indentations solves any stated problem or is for any particular purposes. Moreover, it appears that the invention would perform equally well with the non-cylindrical surface structure at any form or configuration. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the non-cylindrical surface structure emboss indentations into the tubular wall and extend to a depth corresponding to 10%-30% of a total wall thickness because the depth of the indentations does not appear to provide any unexpected results.
Regarding claims 28 and 30, Morii teaches limitations of claim 16 as discussed above but does not explicitly disclose filling a cooling medium of sodium into the cavity; and closing the cavity.
Kerwin teaches filling a cooling medium of sodium into the cavity and closing the cavity (Col 4, 1-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Morii such that a cooling medium of sodium is filled into the cavity and closing the cavity as taught by Kerwin to improve the heat dissipation throughout the hollow valve. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morii in view of Kerwin as applied to claim 17 above, and further in view of Morii et al. (US 8,713,793 B2) hereinafter '793.
Regarding claim 19, Morii in view of Kerwin teach the method of claim 17 as discussed above but does not explicitly disclose providing an at least partially cylindrical blank and forming the bowl-shaped semi-finished product from the blank.
‘793 teaches a method for producing a sodium filled engine valve (Title; Abstract) and further teaches providing a bowl-shaped semi-finished product (12) comprises:
Providing an at least partially cylindrical blank (M) (Fig 1; Col 3, Ln 5-7); and
Forming the bowl-shaped semi-finished product (S12) from the blank (M) (Fig 1; Col 3, Ln 8-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Morii in view of Kerwin to provide an at least partially cylindrical blank and forming the bowl-shaped semi-finished 
Regarding claim 20, Morii and Kerwin teach the method of claim 17 as discussed above but do not explicitly disclose forming the bowl-shaped semi-finished product is executed by impact extrusion or forging.
‘793 teaches forming the bowl-shaped semi-finished product is executed by forging (Fig 1; Col 3, Ln 8-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Morii in view of Kerwin to form the bowl-shaped semi-finished product by forging as taught by ‘793 in order to reduce weight and increase heat transmission of the engine valve (see ‘793, Col 1, Ln 13-14).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Morii in view of Kerwin as applied to claim 17 above, and further in view of Kunimoto et al. (US 2016/0059286 A1) hereinafter Kunimoto.
Regarding claim 21, Morii in view of Kerwin teach the method of claim 17 as discussed above but does not explicitly disclose three forming rollers are used in the flow forming process.
Kunimoto teaches a spinning method and apparatus on a cylindrical workpiece (Title; Abstract) and further teaches three forming rollers (12) are used in the flow forming process of the cylindrical workpiece (Fig 1B; [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Morii and Kerwin to have 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726